

115 HR 5222 IH: Korean War Combat Veterans Congressional Gold Medal Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5222IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Ms. Hanabusa (for herself, Mr. Jones, Ms. Rosen, Mr. Fitzpatrick, Mrs. Comstock, Mr. Costa, Ms. Bordallo, Mr. Butterfield, Mr. DeSaulnier, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal, collectively, to Korean war combat veterans, in recognition of
			 their dedicated service during the Korean war.
	
 1.Short titleThis Act may be cited as the Korean War Combat Veterans Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)The Korean war began on June 25, 1950, and an armistice was signed on July 27, 1953. (2)The Korean conflict began when troops of the Democratic People’s Republic of Korea (DPRK), commonly known as North Korea, invaded the Republic of Korea (ROK), commonly known as South Korea. A United Nations Resolution denounced the DPRK’s invasion and called for a cessation of hostilities and withdrawal of the DPRK to the 38th parallel.
 (3)To enforce the United Nations Resolution, President Harry S. Truman ordered United States air, land, and naval forces to aid the ROK.
 (4)During the Korean war, members of the United States military served as part of a unified United Nations force which included armed forces from 27 other nations. This is the first instance that United States service members were used to enforce a resolution of the United Nations.
 (5)5,720,000 United States service members served during the period of the Korean war from 1950 through 1953. During the conflict, 36,574 made the ultimate sacrifice and 103,284 were wounded.
 (6)Today, approximately 1,280,000 Korean war veterans are alive. (7)The courage, bravery, and selflessness of the American service members who fought as part of the United Nations forces deployed to the Korean Peninsula for global peace and security are recognized.
 (8)Korean war combat veterans include those who served honorably in an active-duty status under the command of United States and United Nations forces on the air, land, and sea of the Korean Peninsula from June 25, 1950 through July 27, 1953.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the Korean war combat veterans, collectively, in recognition of their dedicated service during the Korean war.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal in honor of the Korean war combat veterans, under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Korean war combat veterans.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.Status of medals
 (a)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			